UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☑ Filed by a Party other than the Registrant☐ Check the appropriate box: ☑ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a‑6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a‑12 REVA Medical, Inc. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14(a)‑6(i)(1) and 0‑11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0‑11 (sets forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0‑11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: May , 2017 Dear Stockholders: We cordially invite you to attend our Annual General Meeting of Stockholders, also referred to as the “AGM” or the “Annual Meeting.” The meeting will be held Thursday, 1 June 2017, at 10:30 a.m., Australian Eastern Standard Time (which is 5:30 p.m. Wednesday, May 31, 2017 U.S. Pacific Daylight Time), in the AGL Theatre in the Museum of Sydney, located at the corner of Phillip and Bridge Streets, Sydney, NSW 2000, Australia. The matters to be acted upon are described in the accompanying Notice of 2017 Annual Meeting of Stockholders and Proxy Statement and consist of the following: 1) Election of Class I board members 2) Approvals related to our 2017 financing transaction 3) Ratification of auditors 4) Advisory vote on executive compensation 5) Approval of stock options and RSUs to non-executive directors 6) Approval to transact any other business to come before the meeting Following the formal business of the meeting, management will provide an update on REVA’s operations; a copy of the management presentation will be posted on our website the day of the meeting. All stockholders are invited to attend the Annual Meeting in person. Whether or not you expect to attend the Annual Meeting, you are urged to vote or submit your Proxy Card or CHESS Depositary Interest (or “CDI”) Voting Instruction Form as soon as possible so that your shares can be voted at the Annual Meeting in accordance with your instructions. Telephone and Internet voting are available. For specific instructions on voting, please refer to the instructions in the Notice of Annual Meeting of Stockholders or the Proxy Card or CDI Voting Instruction Form. If you hold your shares through an account with a brokerage firm, bank, or other nominee, please follow the instructions you receive from them to vote your shares. We look forward to seeing you at our Annual Meeting. Very Truly Yours, /s/Brian H. Dovey Brian H. Dovey Chairman of the Board NOTICE OF 2 To Be Held 1 June 2017 (Australian Eastern Standard Time) May 31, 2017 (U.S. Pacific Daylight Time) The 2017 Annual General Meeting (the “AGM” or “Annual Meeting”) of Stockholders of REVA Medical, Inc. will be held on 1 June 2017, at 10:30 a.m., Australian Eastern Standard Time (which is 5:30 p.m. on May 31, 2017 U.S. Pacific Daylight Time) at the AGL Theatre in the Museum of Sydney, located at the corner of Phillip and Bridge Streets, Sydney, NSW 2000, Australia, for the following purposes: 1. To elect the two ClassI directors named in the Proxy Statement to hold office for a term of three years and until their successors are duly elected and qualified, or until their earlier resignation or removal; 2. For the purposes of the Australian Securities Exchange (“ASX”) Listing Rule7.1 and for all other purposes, to approve the issue of up to 187 convertible notes (the “Notes”), each with a face value of US$100,000, under the Tranche 2 Offer pursuant to the terms of the Convertible Note Deed dated April 22, 2017 (the “2017 Deed”), entered into by and among the Company and certain corporate and institutional investors (“2017 Noteholders”) on the terms and conditions set forth in the Proxy Statement; 3. For the purposes of ASX Listing Rule7.1 and for all other purposes, to approve the issue of up to 841,500 options (the “Options”), each of which entitles the holder thereof to subscribe for one share of our common stock, to the 2017 Noteholders under the Tranche 2 Offer pursuant to the terms of the 2017 Deed on the terms and conditions set forth in the Proxy Statement; 4. For the purposes of ASX Listing Rule 7.1 and for all other purposes, to re-approve the issue of 250 Convertible Notes each with a face value of US$100,000 (collectively, the “2014 Notes”) and issue of shares of the Company's common stock upon conversion of the 2014 Notes pursuant to the Convertible Note Deed dated September 25, 2014 between the Company and Goldman Sachs International (“Goldman Sachs”) and Senrigan Master Fund, as amended pursuant to a First Amendment to Convertible Note Deed Dated February 11, 2016 and as proposed to be amended by a Second Amendment to Convertible Note Deed dated April 22, 2017 (the “Second Amendment”) on the terms and conditions set forth in the Proxy Statement; 5. For the purposes of ASX Listing Rule 7.4 and for all other purposes, to ratify our issuance under the Tranche 1 Offer pursuant to the 2017 Deed of 338 convertible notes, each with a face value of $US100,000, and 1,521,000 options, each of which entitles the holder to subscribe for one share of our common stock, which were within the 15% issuance limit under ASX Listing Rule 7.1, and which were issued on May 4, 2017, on the terms and conditions set forth in the Proxy Statement; 6. To ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for the fiscal year ending December31, 2017; 7. To approve, on an advisory basis, the compensation of the named executive officers for the fiscal year ended December31, 2016, as set forth in the Proxy Statement; 8. For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the grant of 10,500 options to purchase 10,500 shares of common stock to Dr. Ross A. Breckenridge on the terms and conditions set forth in the Proxy Statement; 9. For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the grant of 10,500 options to purchase 10,500 shares of common stock to Brian H. Dovey on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the grant of 10,500 options to purchase 10,500 shares of common stock to R. Scott Huennekens on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the grant of 10,500 options to purchase 10,500 shares of common stock to Gordon E. Nye on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the grant of 10,500 options to purchase 10,500 shares of common stock to Robert B. Stockman on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the grant of 10,500 options to purchase 10,500 shares of common stock to Robert B. Thomas on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the award of 6,000 restricted stock units for 6,000 shares of common stock to Dr. Ross A. Breckenridge on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the award of 6,000 restricted stock units for 6,000 shares of common stock to Brian H. Dovey on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the award of 6,000 restricted stock units for 6,000 shares of common stock to R. Scott Huennekens on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the award of 6,000 restricted stock units for 6,000 shares of common stock to Gordon E. Nye on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the award of 6,000 restricted stock units for 6,000 shares of common stock to Robert B. Stockman on the terms and conditions set forth in the Proxy Statement; For the purposes of ASX Listing Rule 10.14 and for all other purposes, to approve the award of 6,000 restricted stock units for 6,000 shares of common stock to Robert B. Thomas on the terms and conditions set forth in the Proxy Statement; and, To transact such other business as may properly come before the meeting or any adjournment or postponement of the meeting. Our Board of Directors recommends that our stockholders vote “FOR” Proposals 1 through 20, except for Dr. Ross A. Breckenridge with respect to Proposals 8 and 14 only; Brian H. Dovey with respect to Proposals 9 and 15 only; R. Scott Huennekens with respect to Proposals 10 and 16 only; Gordon E. Nye with respect to Proposals 11 and 17 only; Robert B. Stockman with respect to Proposals 12 and 18 only; and, Robert B. Thomas with respect to Proposals 13 and 19 only, all of who abstain from making a recommendation on those Proposals due to their personal interests in the Proposals. -2- You are entitled to vote only if you were a REVA Medical, Inc. stockholder as of 4:30 p.m. on 8 April 2017 Australian Eastern Standard Time (which was 11:30 p.m. on April 7, 2017 U.S. Pacific Daylight Time), the Record Date for the Annual Meeting. The owners of common stock as of that date are entitled to vote at the Annual Meeting and any adjournment or postponement of the meeting. Record holders of CHESS Depositary Interests (or “CDIs”) as of the close of business on the Record Date, are entitled to receive notice of and to attend the meeting or any adjournment or postponement of the meeting and may instruct our CDI Depositary, CHESS Depositary Nominees Pty Ltd (or “CDN”) to vote the shares underlying their CDIs by following the instructions on the CDI Voting Instruction Form or by voting online at www.investorvote.com.au. Doing so permits CDI holders to instruct CDN to vote on behalf of the CDI holders at the meeting in accordance with the instructions received via the CDI Voting Instruction Form or online.
